                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 98-06128-CR-ZLOCH



UNITED STATES OF AMERICA,

             Plaintiff,

vs.                                                 O R D E R

ROBERT MARVIN HARRIS,

             Defendant.
                                      /
      THIS    MATTER   is    before   the   Court   upon   the   Report   And
Recommendation (DE 232) filed herein by United States Magistrate
Judge Patrick M. Hunt, and Defendant’s Motions (DE Nos. 234, 236,
237, & 238), in which he seeks substantially the same relief as he
sought in his Motion For Relief From Final Judgment Of Forfeiture
(DE 226), the motion considered in Magistrate Judge Hunt’s Report
And Recommendation (DE 232).          The Court has conducted a de novo
review of the entire record herein and is otherwise fully advised
in the premises.
      By his Report And Recommendation (DE 232), Magistrate Judge
Hunt recommends that the Court dismiss Defendant’s Motion For
Relief From Final Judgment Of Forfeiture (DE 226) for lack of
jurisdiction to consider the same, and alternatively, that the
Court deny said Motion (DE 226) on its merits.             Magistrate Judge
Hunt details the fact that, in the above-styled cause, Defendant
has already made similar motions, requesting the same relief, and
the Eleventh Circuit held that he was not entitled to this relief.
Magistrate Judge Hunt concludes that the Court is bound by the law
of the case, but he further notes that, “However, the undersigned
has not located any other avenue for him to presently obtain the
requested relief.”          The Court adopts Magistrate Judge Hunt’s
reasoning and conclusions.
      Defendant’s Motion (DE 226), additional Motions (DE Nos. 234,
236, 237, & 238) duplicate the same relief he has requested and
been denied previously.     The number of times Defendant makes a
request adds nothing to its legitimacy or basis in the law.
     Accordingly, after due consideration, it is
     ORDERED AND ADJUDGED as follows:
     1. Report And Recommendation (DE 232) filed herein by United
States Magistrate Judge Patrick M. Hunt be and the same is hereby
approved, adopted, and ratified by the Court;
     2. Defendant’s Objection & Reply To Magistrate’s Report &
Recommendation/Government’s Response To Defendant’s Motion For
Relief From Final Judgement Of Forfeiture (DE 233) be and the same
are hereby OVERRULED;
     3. Defendant’s Motion For Relief From Final Judgment Of
Forfeiture (DE 226) be and the same is hereby DISMISSED for lack of
jurisdiction, and in the alternative, DENIED; and
     4. Defendant’s Motions (DE Nos. 234, 236, 237, & 238) be and
the same are likewise DISMISSED for lack of jurisdiction, and in
the alternative, DENIED.
     DONE AND ORDERED in Chambers at Fort Lauderdale, Broward
County, Florida, this      13th     day of November, 2018.




                                  WILLIAM J. ZLOCH
                                  Sr. United States District Judge
Copies furnished:

The Honorable Patrick M. Hunt
United States Magistrate Judge

All Counsel of Record

Robert Marvin Harris, PRO SE
54630-004
Coleman I-USP
United States Penitentiary
Inmate Mail/Parcels
Post Office Box 1033
Coleman, FL 33521



                                    2
